Citation Nr: 1541966	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  06-15 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected vascular headache disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran had active service from August 1977 to July 1982.

This matter came before the Board of Veterans' Appeals (Board) from a January 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that granted service connection for a vascular headache disability.  This matter was previously before the Board in May 2012, when it was remanded for additional development.  In that decision, the Board denied a claim for increased rating for the headache disability, noted that a claim of entitlement to TDIU was raised by the record and remanded the TDIU claim for further development.  

In a May 2013 rating decision, service connection was granted and a 100 percent rating assigned for paranoid schizophrenia disorder with depression, effective from November 30, 2011.  Prior to that rating decision, the Veteran's only service-connected disabilities was vascular headaches.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

The vascular headache disability has never resulted in functional impairment sufficient to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in August 2012 and the claim was subsequently readjudicated, most recently in a February 2014 supplemental statement of the case.

The duty to assist has also been met.  The record also reflects that all available and relevant post-service medical evidence identified by the Veteran has been obtained, including the records associated with the Veteran's Social Security Administration (SSA) disability benefits.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  The Veteran was provided an examination in 2012 to determine whether the vascular headache disability rendered the Veteran unable to obtain or maintain substantially gainful employment consistent with his education and occupational background.  The Board finds the examination and opinion are adequate.  In this regard, the Board notes that in addition to examining the Veteran, the examiner elicited the Veteran's pertinent history, provided all information needed for rating purposes, and supported the opinion with a rationale that was consistent with the medical record.  The matter was referred to the Director, Compensation and Pension Services, for consideration of entitlement to a TDIU on an extraschedular basis, and an opinion was received.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the previous Board remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board will address the merits of the claim on a de novo basis.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  "Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a). 

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), a TDIU nevertheless may be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Such cases are referred to the Director, Compensation and Pension Service, for extra-schedular consideration initially.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background and Analysis

The vascular headache disability has been rated at 50 percent since February 3, 2000, which is the effective date of the award of service connection.  The Veteran has not met the minimum schedular criteria for a TDIU based on the headache disability.  Nevertheless, a TDIU may be warranted on an extraschedular basis.  

Past medical records contained within the claims file reflect that the Veteran had rather severe headache symptoms in the early 1990s, with assessed combined vascular and tension headaches, occurring several times per week, lasting several hours each, and causing him to rest in bed.  However, a December 1994 inpatient summary record indicates that the vascular headaches "seemed to improve" and were "fairly well controlled" and past medical records and his own statements reflect that multiple causal factors may be associated with these severe headaches in the past, including the Veteran's work at a refinery, his polysubstance abuse and abuse of alcohol, hypertension, and mental disorder.  Records associated with the Veteran's application for benefits from the Social Security Administration (SSA) indicate that the Veteran was on medical leave for two years before he stopped working in 1995.  The records do not report any occupational impairment due to the vascular headache disability; they suggest the Veteran stopped working at least in part due to reasons unrelated to his vascular headaches.  

An October 2002 VA treatment record reveals the Veteran's history of working for six to eight weeks.  

At that March 2003 VA neurological examination, the Veteran reported having approximately three to four headaches per month, with each episode resulting in incapacitation for at least a few hours.  He reported that the headaches were often precipitated by stress.  The Veteran reported that he stopped working in 1993 because of the headaches.  The examiner noted a past history of vascular migraine headaches and noted a diagnosis of schizoaffective disorder.  The examiner observed that the Veteran's headaches may be associated with psychiatric symptoms or stress but also noted that vascular headaches are generally episodic and may spontaneously resolve or recur.  In an addendum, the examiner indicated difficulty obtaining specific information about the frequency or type of headache, though the Veteran "seemed to imply" the headaches were chronic and episodic.  Regarding employability, the examiner indicated that "it appears other features including his schizoaffective disorder may play a role in his employability as much as his headaches."  

An October 2004 SSA "Work Activity Report" reveals the Veteran's history of working on average four hours per week as a dishwasher from 1999 to 200.  The Veteran explained that he worked as needed and that the most he had worked was full-time for three weeks.  The Veteran also reported working approximately five hours per week in the summer of 2003.  

An October 2005 VA examination record reveals a history of frontal headaches approximately two to three times a month that last two to three hours per episode.  The Veteran also reported headaches on the top of the head that occurred more often and were more mild.  The Veteran explained that these headaches occurred approximately four times per week and were not associated with other symptoms or features.  The Veteran reported that when he has a headache, he relaxed and took Tramadol and/or Indocin with improvement.  The Veteran reported that he had not been able to hold a job because of his headaches.  The examiner diagnosed mixed headaches tension/vascular.  In an addendum, the examiner noted that although the Veteran reported unemployment due to his headache disability, the headache disability had no effect on the usual occupation or usual daily activities.  The examiner found the "underlying factors precipitating headaches (anxiety, stress, personality disorder, polysubstance abuse) affect [the] Veteran's usual occupation and usual activities."  

The Veteran's treatment records dating from February 3, 2000, through March 12, 2006, were mostly without complaints of headaches or associated debilitation.  A January 2006 VA treatment record reveals the Veteran's history that he had not worked consistently since 2003 because he would become "irritable and leave jobs."  A March 2006 VA nursing note reflects that the Veteran called and stated that he had a headache and Tramadol did not help.  A September 2006 private emergency treatment record reveals the Veteran's history of headache with nausea.  The diagnoses were hypertension and headache, and the Veteran was provided Stadol.   

A November 2006 VA examination record reveals the Veteran's history of two different types of headaches:  a frequent tension-type headache and a vascular migraine headache.  He reported that the vascular migraine headaches occurred four to five times per month, once per week, and were incapacitating.  He explained that he had to lie in a quiet dark room and take prescription pain medicine.  He added that the incapacitation usually lasted four to six hours, though sometimes it lasted into the next day.  He indicated that after the resolution of the headache, he had residual confusion and dull headache.  The diagnosis was mixed, vascular/muscle tension headaches.  

A February 2007 VA neurology treatment consultation reveals the Veteran's history of constant bitemporal headaches for the past two years, with milder headaches (estimated as 5/10) occurring daily and more severe headaches (estimated as 9/10) occurring about once a week.  The Veteran reported that "they can limit his activities."  He reported that Stadol and morphine were helpful.  The diagnosis was chronic daily headaches.  The examiner "suspect[ed]" that the Veteran had chronic tension-type headaches and intermittent migraine headaches.   

June, July, August, and November 2007, January 2008, and February and June 2009 VA medical records indicate that the Veteran was working.  The June and July 2007 VA medical record indicate that the Veteran worked as a cashier at a fast food business.  A June 2007 private emergency treatment record reveals the Veteran's history of intermittent headache since a motor vehicle accident earlier that month.  He denied current headache.  A March 2008 private emergency treatment record reveals the Veteran's two-hour history of headache, similar to previous headache and "not the worst headache of his life."  He reported that he had run out of his medication to alleviate the headache.  The Veteran was treated and discharged with a diagnosis of acute cephalgia.  An April 2008 private emergency treatment record reveals the Veteran's history of headache.  No impairment was noted and the Veteran was noted to be in "no acute distress."  

The July 2012 VA Form 21-8940 reveals the Veteran's history that he last worked full-time in July 1993 and that he worked as a cashier in 2007 and 2008.    

An October 2012 Disability Benefits Questionnaire (DBQ) reveals diagnoses of migraine headaches and occipital neuralgia and the determination that the diagnoses affected the Veteran's ability to work.  The DBQ reports the determination that the Veteran had vascular headaches of migrainous and non-migrainous etiology, which occurred approximately once a week.  Each headache episode lasted approximately 48 hours, of which approximately 24-36 hours were prostrating.  The medical professional determined that the Veteran was "severely" functionally impaired during the prostrating episode.  The medical professional added that when not experiencing the prostrating attacks, which was approximately five days per week, the Veteran had no functional impairment from the headaches.  The medical professional added that physical activity seemed to be a contributing trigger for the occipital neuralgia and extreme physical labor was a risk of triggering a flare.  However, the medical professional found sedentary or mild to moderate physical activity were not trigger risks.  The medical professional found that it was at least as likely as not that the Veteran was able to perform sedentary work in a normal eight-hour day.  

In November 2013, the matter was referred to the Director, Compensation and Pension Services (Director), for extraschedular consideration.  After review of the evidence, the Director determined that the Veteran was not entitled to TDIU on an extraschedular basis.  The Director noted that prior to November 30, 2011, at which time the Veteran was awarded a total rating for a psychiatric disability, service connection was only in effect for the vascular headaches.  The Director found that although the record included evidence of occupational impairment due to vascular headaches, the record did not present evidence that the Veteran was unable to secure and follow any substantially gainful occupation solely due to the vascular headache disorder.  

Following review of the record, the Board has determined that the functional impairment related to the Veteran's service-connected vascular headache disability has never been sufficient by itself to render him unable to obtain or maintain substantially gainful employment.  Initially, the Board notes that although the Veteran reports unemployment since 1993, the evidence indicates that he was employed, albeit on medical leave, until 1995, and then worked from 1999 to 2003 and from at least June 2006 to June 2009.  The nature of the Veteran's employment during the period of the claim (i.e. whether it was marginal) is unclear.  Even assuming the work was not substantially gainful, however, the Board finds the vascular headache disability did not render the Veteran unemployable at any time. 

Although the record includes medical findings that the vascular headache disability has affected the Veteran's occupational functioning or "employability," the medical evidence does not suggest that the vascular headache disability ever rendered the Veteran unable to obtain or maintain substantially gainful employment consistent with his education and occupational background during the period of the claim.  In this regard, the Board notes that the October 2012 DBQ examiner and Director of Compensation Services determined the vascular headaches did not preclude sedentary employment or employment with at most mild-to-moderate physical activity.  Although the 2012 DBQ opinion does not explicitly address whether the vascular headache disability rendered the Veteran unable to maintain or obtain gainful employment for the entire period of the claim (i.e. since 2000), there is no evidence of an improvement in the headache disability during the period of the claim which would void the 2012 opinion's application to the entire period of the claim.  In this regard, the Board notes that the 2012 opinion is consistent with prior treatment and examination records which show incapacitation due to the vascular headache disability one day per week.  There is no medical finding that the vascular headache disability ever rendered the Veteran unemployable with regard to positions commensurate with his experience and education.  

The Veteran has reported that he has been unable to perform substantially gainful employment due to his vascular headache disability.  Although the lay assertions have been considered, the Board finds the weight of competent and probative evidence to be against them.  This is the case even while considering the Veteran's educational attainment and his work experience.  The Board has considered the doctrine of reasonable doubt in reaching this decision as well but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Thus, the claim is denied.  


ORDER

Entitlement to TDIU based on the vascular headache disability is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


